Citation Nr: 0928670	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-36 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of Veteran's 
death.



ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1943 to July 
1945.  The Veteran died in May 2006.  The appellant is his 
surviving spouse.  The appellant filed her claim for benefits 
in August 2006.  The RO denied the claim in October 2006 and 
the appellant perfected an appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board finds 
that additional development is necessary in accordance with 
the VCAA in order to adjudicate the claim.  

In a November 2008 report of contact, the RO noted that the 
appellant reported that she had pertinent medical records to 
submit from the Ross Clinic.  The appellant was informed to 
mail copies of the records to the RO; however, there is no 
evidence that the records were ever obtained.  It is unclear 
whether the appellant submitted or attempted to submit the 
Ross Clinic records.  The Board notes that the RO did not 
send a medical release to the appellant in order to obtain 
the Ross Clinic records.  In April 2009, a VA certification 
letter was sent with information that any and all additional 
records should be submitted to the Board within 90 days or 
until the Board issues a decision, whichever comes first.  
The Board notes that this letter was mistakenly addressed to 
the Veteran rather than to the appellant.  Although the 
certification notice was sent to the appellant's address, it 
is not clear from the record that VA has exhausted all 
efforts to obtain the Ross Clinic records.  Because VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim, the Board finds that further 
development is warranted in this regard. 38 U.S.C.A. § 5103A; 
38 § C.F.R. § 3.159.

Additionally, because the appellant requested to reschedule 
her hearing, but could not be reached in order to confirm a 
new hearing date by VA or the Board and this case is being 
remanded for further development, the RO should contact the 
appellant to clarify whether she still wants a hearing in 
this case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request the 
appellant to submit any pertinent medical 
evidence in her possession to include 
records from the Ross Clinic or provide 
the information and authorization(s) 
necessary for the RO/AMC to obtain on her 
behalf any records of the Veteran, not 
already associated with the claims 
folder, pertaining to her claim for 
service connection for the cause of the 
Veteran's death.  If records are not 
submitted by the appellant, the RO/AMC 
should undertake all necessary 
development to obtain and associate with 
the record all identified and outstanding 
records of pertinent medical treatment.  
If any requested records are unavailable, 
or the search for the records is 
otherwise negative, that fact should 
clearly be documented in the claims file, 
and the appellant so notified.

2.  The RO/AMC should contact the 
appellant to clarify whether she wants a 
personal hearing in this case.  If a 
hearing is requested, the RO/AMC should 
undertake appropriate action to schedule 
her for the requested hearing.  If the 
hearing request is withdrawn, that fact 
should be clearly documented in the 
claims file.

3.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




